Citation Nr: 0402340	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  01-08 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for skin cancer claimed as 
secondary to exposure to herbicide agents, including Agent 
Orange.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1959 to April 1969.  This matter comes before the Board 
of Veterans' Appeals (Board) from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  The case is now 
under the jurisdiction of the Denver, Colorado RO.  In 
November 2002 the veteran canceled a hearing scheduled to be 
held before a Veterans Law Judge in Washington, D.C. on 
January 30, 2003.


FINDING OF FACT

The veteran's skin cancer was not manifested in service; 
malignant skin tumors were not manifested in the first 
postservice year; and there is no competent evidence relating 
any current skin cancer to service or to herbicide exposure 
therein.


CONCLUSION OF LAW

Service connection for skin cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

The veteran was notified why service connection for "skin 
cancer" was denied in the October 2001 RO rating decision, 
as well as in a statement of the case (SOC) in June 2002.  
[The October 2001 RO rating decision also denied service 
connection for "dermatitis, rash, and other skin problems 
with hands and arms"; however, the veteran did not appeal 
this decision].  An April 2001 letter provided notice of the 
VCAA, and advised the veteran of the evidence needed to 
establish his claim and of his and VA's respective 
responsibilities in claims development.  The SOC outlined 
pertinent VCAA provisions.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in DAV.  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  Here, the VCAA letter 
sent to the veteran in April 2001 advised him he should 
respond in 60 days.  However, the letter went on to inform 
him that evidence submitted within one year would be 
considered (and, in fact, everything submitted to date - more 
than two and a half years later- has been accepted for the 
record, and considered.  Hence, the guidelines of PVA appear 
met.  At any rate, under the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 2003) 
(to be codified at 38 U.S.C. § __), the Board may proceed 
with consideration of the appeal.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has not identified any 
pertinent obtainable records which remain outstanding.  In 
fact, in April 2001 he indicated that he had submitted all 
the information he had on his claim.  The Board has 
considered whether he should be afforded a VA examination.  
However, there is no reasonable possibility that a VA 
examination would provide information probative of this 
claim.  In sum, all of VA's due process, notice, and 
assistance duties, including those mandated by the VCAA, are 
met.

Regarding any other possible notice deficiency, the Board 
finds that the veteran has not been prejudiced by such 
deficiency.  Regardless of sequence, he has been provided all 
applicable notice, he has been given full opportunity to 
supplement the evidentiary record and present any further 
argument; and development of the record is complete, with 
assistance provided whenever indicated.  Any further notice 
would serve no useful purpose, but would merely cause 
unnecessary delay.

Factual Background

The veteran contends that he incurred skin cancer as a result 
of being exposed to Agent Orange while serving in Vietnam.  
See VA Form 21-4138, dated in June 2000.  

Service medical records (including July 1959 enlistment 
examination, April 1963 discharge and reenlistment 
examination, June 1964 candidate for crewmember examination 
and April 1969 discharge examination) report no abnormalities 
of the skin.  

A June 1996 letter from a private hospital shows that the 
veteran had a biopsy performed on his nose and right temple 
area in May 1996.  It was added that both biopsies revealed a 
basal cell carcinoma.  Surgery was recommended to remove the 
"roots" of the cancer.  A histopathology report concerning 
these biopsies is also of record.  

A February 2001 VA outpatient treatment record shows that the 
veteran complained of a cyst at the base of his neck which he 
claimed to have had since Vietnam.  He also complained of a 
knot (smaller cyst) behind his left ear.  Multiple sebaceous 
cysts was diagnosed.  The larger cyst was incised and 
drained.  

The veteran informed VA in December 2001 that he had been to 
the VA clinic in Lubbock, Texas in August 2001 to have skin 
cancers removed.  He added that this treatment was related to 
Agent Orange exposure.  See VA Form 21-4138.  

VA dermatology surgical progress notes from the VA clinic in 
Lubbock, Texas, dated in August 2001, reflect that lesions 
were excised from the veteran's left and right shoulder 
areas.  The left shoulder condition was described as 
dermatofibroma extending to the peripheral dermal margins; 
and the right shoulder condition was described as 
multicentric basal cell carcinoma, completely excised in the 
planes of section and solar elastosis of the dermis, at least 
moderate.  Pre- and post-operative diagnoses were the same:  
epidermal inclusion cyst.  The records make no mention of 
etiology (specifically, there is no mention of a nexus to 
Agent Orange exposure).

Laws and Regulations

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with 
an enumerated disease who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996); 64 
Fed. Reg. 59232, 59236-37 (1999).  Basal cell carcinoma is 
not an enumerated disorder.  38 C.F.R. § 3.309(e).

Certain chronic diseases (including malignant tumors) are 
presumed to have been incurred in service if they become 
manifested to a degree of 10 percent within one year of 
service discharge.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309).

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Analysis

Initially, as basal cell carcinoma is not a disorder 
enumerated in 38 C.F.R. § 3.309(e), presumptive service 
connection for such disease based on exposure to Agent Orange 
in the Republic of Vietnam during the Vietnam era is not 
warranted.  Likewise, there is no competent evidence that 
malignant skin tumors were manifested in the first 
postservice year.  Consequently, presumptive service 
connection for the skin cancers as a chronic disease is also 
not warranted 

However, service connection must also be considered on a 
direct basis, i.e., it must also be determined if his claimed 
skin cancer disorder (basal cell carcinoma) may be directly 
related to his period of active duty.  Combee, supra.

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Basal cell carcinoma (skin cancer) has 
been diagnosed.  The further two requirements to be satisfied 
are:  Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  As the veteran is shown to 
have served in Vietnam, his exposure to Agent Orange is not 
at issue.  However, his service medical records are silent 
for skin complaints, abnormalities, or treatment.  The 
earliest competent (medical) evidence of skin cancer 
pathology is in 1996.  There is no objective evidence of skin 
cancer prior to that time.  The Board notes that such a lapse 
of time between service separation (1969) and the earliest 
documentation of current disability (1996) is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And while 
the veteran asserted in December 2001 that he was told his 
skin cancer was due to Agent Orange, records from the time in 
question were reviewed, and are devoid of any medical 
opinion, relating the skin cancer to service or to Agent 
Orange exposure therein.  

Without any competent evidence of basal cell carcinoma being 
present in service, malignant skin tumors being manifested in 
the first postservice year, or that there is a nexus between 
the basal cell carcinoma and service or exposure to Agent 
Orange therein, service connection for the claimed disability 
is not warranted.  The veteran's own statements to the effect 
that he acquired basal cell carcinoma as a result of exposure 
to Agent Orange in service cannot by themselves establish 
that this is so.  As a layperson, he is not competent to 
opine regarding the etiology of a disease.  See Espiritu, 
supra.  The preponderance of the evidence is against the 
veteran's claim.  Hence, it must be denied.


ORDER

Service connection for skin cancer, claimed as secondary to 
exposure to herbicide agents, including Agent Orange in 
service, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



